Title: "A Bond Street Lounger" to Thomas Jefferson, 31 August 1811
From: “A Bond Street Lounger”
To: Jefferson, Thomas


          
            
                  Sir 
                  Augt 31st 1811
            
		   
		  
		  
		  
		  
		  
		  The letter of Mr Secy Smith (lately published) has fully exposed the diabolical views, & Strange fallacy of the democrats of America in fine the above letter will do more for the Cause of Federalism than all their own writers Combined could have done—to use a Cant & Vulgar phrase “when theives fall out, honest Men Come by their own”—the
			 above speaks more
			 than volumes—in fine you must Shrink from the present high tone towards us or your demo. govt will fall—mark these words—
		   
		  a few Lectures from Sir Joseph will settle the business—You will find that you have Neither energy nor Strength to support your
			 .
            Yr frda Bond Street Lounger
          
          
            
		  
		  
		  
		  My Compts to the official Lyar. or liar. the gallant Commodore/ The Nelson of America—
          
        